Citation Nr: 1538621	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-13 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating in excess of 60 percent prior to January 9, 2015 for chronic kidney disease secondary to IgA nephropathy with medically-controlled hypertension (previously rated as IgA nephropathy with hypertension).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to July 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating action, the RO continued a 20 percent disability rating assigned to the service-connected IgA nephropathy with hypertension.  The Veteran appealed this rating action to the Board. 

In September 2011, the Veteran and his spouse testified before the undersigned at a Board hearing conducted at the above RO.  A copy of the hearing transcript has been associated with the Veteran's claims file. 

In a September 2013 decision, the Board granted a 60 percent disability rating to the service-connected IgA nephropathy with hypertension, and denied an evaluation in excess thereof. By an October 2013 rating action, the VA Appeals Management Center, Washington, DC, implemented the Board's decision, and assigned a 60 percent rating to the above-cited disability, effective January 30, 2009--the date the RO received the Veteran's claim for increased compensation for this disability.  The Veteran appealed the Board's denial of a disability rating in excess of 60 percent for the service-connected IgA nephropathy with hypertension to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Order, the Court granted a Joint Motion for Partial Remand submitted by the parties in the case and vacated and remanded the Board's September 2013 decision, wherein the Board denied a rating in excess of 60 percent for IgA nephropathy with hypertension.  The Board's grant of a 60 percent rating for this disability was not disturbed.

By a March 2015 rating action, the RO granted service connection for chronic kidney disease secondary to IgA nephropathy with medically controlled hypertension (previously rated as IgA nephropathy with hypertension); and assigned an 100 percent disability rating, effective January 9, 2015.  As the RO assigned a 100 percent rating to the above-cited disability, effective January 9, 2015, this is considered a full grant regarding the increased rating claim for IgA nephropathy with hypertension for that period on appeal.


FINDING OF FACT

Prior to the promulgation of the Board's decision on appeal, in an August 2015 written statement, the Veteran, through his representative, withdrew his appeal as to the issue of entitlement to an increased rating in excess of 60 percent prior to January 9, 2015 for kidney disease secondary to IgA nephropathy with medically controlled hypertension (previously rated as IgA nephropathy with hypertension). 


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal filed with respect to the issue of entitlement to an increased rating in excess of 60 percent prior to January 9, 2015 for chronic kidney disease secondary to IgA nephropathy with medically controlled hypertension (previously rated as IgA nephropathy with hypertension) are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202 , 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 . 

In an August 2015 statement to the Board, the Veteran, through his representative, withdrew his claim of entitlement to an increased disability rating in excess of 60 percent prior to January 9, 2015 for chronic kidney disease secondary to IgA nephropathy with medically controlled hypertension (previously rated as IgA nephropathy with hypertension).  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the aforementioned claim and it is dismissed.


ORDER

The claim of entitlement to an increased disability rating in excess of 60 percent prior to January 9, 2015 for chronic kidney disease secondary to IgA nephropathy with medically controlled hypertension (previously rated as IgA nephropathy with hypertension) is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


